                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TIMOTHY J. BRITT,

                   Petitioner,                             8:21CV180

      vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                   Respondent.


      This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing 2.) Habeas corpus cases attacking the legality of
a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. § 1914(a).
The court has reviewed the application to proceed IFP pursuant to 28 U.S.C.
§ 1915(a)(1)-(2). Petitioner’s trust account information shows that Petitioner’s
account contained an average monthly balance of $100 or more for the six-month
period immediately preceding the filing of the petition. (Filing 5.) Thus, the court
concludes that Petitioner must be required to pay the $5.00 filing fee because he
has the financial ability to do so. See 28 U.S.C. § 1915(a). No further review of this
case will take place until the fee is paid.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s request to proceed IFP (Filing 2) is denied.

      2.     Petitioner must pay the $5.00 filing fee within 30 days. Petitioner is
warned that if the fee is not paid as required, the court may dismiss this case
without further notice.
       3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 18, 2021: deadline for
Petitioner to pay $5.00 filing fee.

        4.    No further review of this case will take place until the filing fee is
paid.

        Dated this 19th day of May, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
